Case 1:18-cv-00823-CFC-JLH Document 243 Filed 03/25/21 Page 1 of 2 PageID #: 24080




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  PAR PHARMACEUTICAL, INC.,
  PAR STERILE PRODUCTS, LLC, and
  ENDO PAR INNOVATION COMPANY, LLC,
                                                    C.A. No. 18-cv-823-CFC-JLH
         Plaintiffs,
                                                    JURY TRIAL DEMANDED
         v.

  EAGLE PHARMACEUTICALS INC.,

         Defendant.

                                    NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on March 23, 2021, a copy of Second Supplemental

  Expert Report of Lee E. Kirsch, Ph.D. Regarding Validity was served on the following as

  indicated:

  Via E-Mail                                      Via E-Mail
  David E. Moore                                  Benjamin A. Lasky
  Bindu A. Palapura                               Jay P. Lefkowitz, P.C.
  POTTER ANDERSON &CORROON LLP                    Jeanna M. Wacker
  Hercules Plaza, 6th Floor                       Sam Kwon
  1313 N. Market Street                           Christopher J. Citro
  Wilmington, DE 19801                            Kirkland & Ellis LLP
  dmoore@potteranderson.com                       EagleVasopressinLitigation@kirkland.com
  bpalapura@potteranderson.com
                                                  Attorneys for Defendant Eagle
  Attorneys for Defendant Eagle                   Pharmaceuticals Inc.
  Pharmaceuticals Inc.



  Dated: March 25, 2021                   Respectfully submitted,

                                          FARNAN LLP

                                          /s/ Brian E. Farnan
                                          Brian E. Farnan (Bar No. 4089)
                                          Michael J. Farnan (Bar No. 5165)
                                          919 N. Market St., 12th Floor
                                          Wilmington, DE 19801
Case 1:18-cv-00823-CFC-JLH Document 243 Filed 03/25/21 Page 2 of 2 PageID #: 24081




                                   Telephone : (302) 777-0300
                                   Fax : (302) 777-0301
                                   bfarnan@farnanlaw.com
                                   mfarnan@farnanlaw.com

                                   Martin J. Black (admitted pro hac vice)
                                   Sharon K. Gagliardi (admitted pro hac vice)
                                   Brian M. Goldberg (admitted pro hac vice)
                                   DECHERT LLP
                                   Cira Centre
                                   2929 Arch Street
                                   Philadelphia, PA 19104
                                   Tel: (215) 994-4000
                                   martin.black@dechert.com
                                   sharon.gagliardi@dechert.com
                                   brian.goldberg@dechert.com

                                   Robert D. Rhoad (admitted pro hac vice)
                                   DECHERT LLP
                                   502 Carnegie Center
                                   Suite #104
                                   Princeton, NJ 08540
                                   Tel: (609) 955-3200
                                   robert.rhoad@dehcert.com

                                   Jonathan Loeb (admitted pro hac vice)
                                   Dechert LLP
                                   3000 El Camino Real
                                   Suite 650
                                   Palo Alto, CA 94306
                                   Tel: (650) 813-4995
                                   jonathan.loeb@dechert.com

                                   Blake B. Greene (admitted pro hac vice)
                                   DECHERT LLP
                                   300 W. 6th Street, Suite 2010
                                   Austin, TX 78701
                                   Tel: (512) 394-3000
                                   blake.greene@dechert.com

                                   Attorneys for Plaintiffs Par Pharmaceutical, Inc.,
                                   Par Sterile Products, LLC, and Endo Par Innovation
                                   Company, LLC




                                        2
